Exhibit 10.30
Execution Copy






EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 8th day
of December, 2016, by and between Dynex Capital, Inc., a Virginia corporation
(the “Company”), and Byron L. Boston (“Executive”).
WITNESSETH:
WHEREAS, Executive is currently employed by the Company;
WHEREAS, the Company desires to continue to employ and secure the exclusive
services of Executive on the terms and conditions set forth in this Agreement;
WHEREAS, Executive desires to accept such employment on such terms and
conditions;
WHEREAS, Executive has the trust and confidence of the Company’s Board of
Directors (the “Board”);
WHEREAS, the Board values Executive’s leadership and appreciates his continuing
contribution to the success of the Company;
WHEREAS, the Company and Executive previously entered into an Employment
Agreement effective July 31, 2009, which is hereby superseded in its entirety by
this Agreement; and
WHEREAS, the Company and Executive also entered into a Relocation Addendum
Agreement on September 7, 2011, which is hereby superseded in its entirety by
this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the Company and Executive
hereby agree as follows:
1.Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.
2.    Term; Position and Responsibilities; Location.
(a)    Term. This Agreement is effective December 1, 2016 and, unless terminated
earlier as set forth herein, expires on December 31, 2019; provided that on
December 31, 2019 (the “Renewal Date”), this Agreement shall be automatically
extended for one additional year so as to expire on December 31, 2020. This
Agreement shall not, however, be so extended if either party gives written
notice (“Nonrenewal Notice”) of such non-renewal to the other party at least
ninety (90) days before the




--------------------------------------------------------------------------------




Renewal Date (the initial and any extended term of this Agreement through the
earlier of (i) the date this Agreement expires or is terminated or (ii) the date
of termination of Executive’s employment by the Company or by Executive for any
reason is referred to as the “Employment Period”). If the Company provides a
Nonrenewal Notice in accordance with the requirements described in the preceding
sentence and Executive’s employment is terminated on the Renewal Date for any
reason other than Cause, or if the Agreement is renewed on the Renewal Date but
the Company does not offer Executive a comparable employment agreement to be
effective December 31, 2020 and Executive’s employment is terminated on December
31, 2020 for any reason other than Cause, Executive shall have a right to
receive the payments and benefits set forth in Section 7(d)(i) of this Agreement
if such termination occurs before or more than two (2) years following a Change
in Control or in Section 7(d)(ii) of this Agreement if such termination occurs
on or within two (2) years following a Change in Control, subject to the
requirements therein, including but not limited to the Release requirement under
Section 7(d)(i)(F) or Section 7(d)(ii)(F) of this Agreement, as applicable.
(b)    Position and Responsibilities. During the Employment Period, Executive
shall serve as Chief Executive Officer (“CEO”) and shall be responsible for
performing all duties associated with guiding the strategic and operational
direction and performance of the Company and such other related duties and
responsibilities as are customarily assigned to individuals serving in such
position. The Company and Executive agree that during the Employment Period,
Executive shall report directly to the Board and shall devote as much of his
skill, knowledge, commercial efforts and business time as the Board shall
reasonably require for the conscientious and good faith performance of his
duties and responsibilities for the Company to the best of his ability.
(c)    Location. During the Employment Period, Executive’s services may be
performed from one or more virtual offices located at his out-of-state
residences, provided that Executive shall travel to the Company’s offices in the
Richmond, Virginia metropolitan area as necessary or as required by the Company
or the Board. Executive shall pay for his own commuting expenses between the
Richmond, Virginia metropolitan area and his out-of-state residences.
3.    Base Salary. During the Employment Period, the Company shall pay Executive
a base salary at an annualized rate of no less than $675,000, payable in
installments on the Company’s regular payroll dates but not less frequently than
monthly. The Board or a committee thereof shall review Executive’s base salary
annually during the Employment Period for adjustment up or down (but not below
$675,000 without the Executive’s consent), based on its periodic review of
Executive’s performance in accordance with the Company’s regular policies and
procedures; provided, however, that following a Change in Control (as defined
below) Executive’s base salary shall not be decreased. The base salary amount
payable to Executive for a full year under this Section 3 shall be referred to
herein as the “Base Salary”.


2

--------------------------------------------------------------------------------




4.    Incentive Compensation.
(a)    General. Executive shall be eligible to participate in and receive cash
or stock compensation awards pursuant to the terms of the Dynex Capital, Inc.
2009 Stock and Incentive Plan or any successor plan (the “Dynex Stock Incentive
Plan”) and the Dynex Capital, Inc. Executive Incentive Plan or any successor
plan or program (the “Dynex Incentive Plan”). Executive’s stock compensation
awards must be paid under the Dynex Stock Incentive Plan and shall be determined
by the Board or a committee thereof pursuant to the terms of that plan. Each
year, the minimum target incentive opportunity established by the Company in the
calendar year shall not be less than (but can be more than) 200% of Executive’s
Base Salary. The incentive opportunity may include both annual and long-term
components and may be payable in cash or equity (“Incentive Award”).
(b)    Clawback. Executive agrees that any incentive compensation (including
both equity and cash incentive compensation) that Executive receives from the
Company is subject to repayment to (i.e., clawback by) the Company or a related
entity as determined in good faith by the Board or a committee thereof in the
event repayment is required by applicable federal or state law or regulation or
stock exchange requirement, but in no event with a look-back period of more than
three (3) years, unless in the opinion of counsel satisfactory to Executive
required by applicable federal or state law or regulation or stock exchange
requirement. Except where offset of, or recoupment from, incentive compensation
covered by Code Section 409A (as defined below) is prohibited by Code Section
409A, to the extent allowed by law and as determined by the Board or a committee
thereof, Executive agrees that such repayment may, in the discretion of the
Board or a committee thereof, be accomplished by withholding of future
compensation to be paid to Executive by the Company. Any recovery of incentive
compensation covered by Code Section 409A shall be implemented in a manner which
complies with Code Section 409A. Any recovery of incentive compensation pursuant
to this Section 4(b) shall not constitute a breach of this Agreement or Good
Reason (as defined below).
5.    Employee Benefits.
(a)    General. During the Employment Period, Executive shall be eligible to
participate in the employee and executive benefit plans and programs maintained
by the Company from time-to-time in which executives of the Company are eligible
to participate, including, to the extent maintained by the Company, life,
medical, dental, accidental and disability insurance plans and retirement,
deferred compensation and savings plans, in accordance with the terms and
conditions thereof as in effect from time-to-time. As of the date of this
Agreement, Executive is eligible and shall remain eligible to participate in the
Company’s existing 401(k) plan and the Company shall match Executive’s
contributions in accordance with the terms of that plan, provided that such
matching does not violate any provisions of law applicable to the 401(k) plan.


3

--------------------------------------------------------------------------------




(b)    Vacation. During the Employment Period, Executive shall be entitled to a
number of vacation days as determined by the Board or a committee thereof, which
shall not be less than six (6) weeks per calendar year, without carry-over
accumulation. Executive shall also be entitled to Company-designated holidays.
(c)    Cellular Phones and Personal Data Assistants. During the Employment
Period, the Company shall provide Executive with, or shall reimburse Executive
for his purchase of, a cellular phone and a personal data assistant (e.g., iPad,
tablet, etc.) for his use as agreed upon by the Company and Executive, as well
as pay for business-related usage fees, pursuant to the Company’s policy for
executives or, if none, as approved by the Company consistent with the Company’s
practice for other executives. Executive shall submit a detailed bill in order
to obtain reimbursement.
(d)    Concierge Medical Services. During the Employment Period, the Company
shall reimburse Executive for the cost of an annual concierge medical services
fee, including the cost of an annual physical, at the level of the Mayo Clinic
Executive Health Program or any successor program.
6.    Expenses.
(a)    Business Travel, Lodging. Except with respect to Executive’s commuting
expenses to and from the Richmond, Virginia metropolitan area as described in
Section 2(c) of this Agreement, the Company shall reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by him
in connection with the performance of his duties and responsibilities hereunder
upon submission of related receipts or other evidence of the incurrence and
purpose of each such expense consistent with the terms and conditions of the
Company’s travel policy in effect at any time.
(b)    Agreement Review. Within thirty (30) days of Executive's request (which
must include documentation of such fees and expenses but not narratives of
specific legal services provided), the Company shall reimburse Executive for the
attorneys’ fees and expenses he incurred relating to the review and negotiation
of this Agreement. Executive must submit any request for reimbursement of such
attorneys’ fees and expenses within one (1) year of when such fees and expenses
are incurred.
(c)    Agreement Dispute. Within sixty (60) days of Executive’s written request
(which must include a detailed description of such fees and expenses), the
Company agrees to pay, to the full extent permitted by law, all legal fees and
expenses that Executive may reasonably incur as a result of any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, by
the Company, Executive, or others (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment beyond such sixty (60) day period at
the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”); provided that, before a
Change in Control (as defined below), the Company shall pay such legal


4

--------------------------------------------------------------------------------




fees and expenses only if Executive prevails on at least one material point in
such controversy or claim (in which case all previously incurred legal fees and
expenses as described above shall be paid immediately and future such legal fees
and expenses shall be paid as they are incurred) and, following a Change in
Control, the Company shall pay such legal fees and expenses as they are incurred
regardless of the outcome of the controversy or claim but only for as long as
Executive’s claim is not determined by a court of final jurisdiction to be
frivolous. If a court of final jurisdiction determines Executive's claim to be
frivolous, then Executive shall be required to repay to the Company within sixty
(60) days of the Company's written request any previously paid attorneys fees
and expenses under this Section 6(c).
(d)    Reimbursement Requirements. Any reimbursements provided in Sections 5 and
6 of this Agreement shall be reimbursed, unless specifically provided otherwise
herein, in accordance with the Company's expense reimbursement policy in effect
at any time, if any, and the requirements of Section 8(d) of this Agreement, to
the extent applicable.
7.    Termination of Employment. The Board believes it is in the best interests
of the Company to diminish the inevitable distraction of Executive by virtue of
the personal uncertainties and risks in the event Executive terminates his
employment for Good Reason (as defined herein) or is terminated by the Company
without Cause (as defined herein) and to encourage Executive’s full attention
and dedication to the Company, and to provide Executive with compensation and
benefits arrangements upon such termination which ensure that the compensation
and benefits expectations of Executive will be satisfied and which are
competitive with those of other corporations. The Board has approved this
Section 7 and authorized its inclusion in this Agreement on the Company’s behalf
to Executive.
(a)    Certain Definitions.
(i)    “Change in Control” shall mean any of the following:
(A)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
(the “Exchange Act”)), (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty-five percent (35%)
or more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”); or
(B)    The composition of the Company’s Board shall change such that the
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Directors”) no longer comprise at least a majority of the members of the Board;
provided, however, that any individual becoming a director subsequent to the
date


5

--------------------------------------------------------------------------------




hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the Incumbent Directors shall
be considered as though such individual were an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(C)    Consummation of a reorganization, merger, share exchange or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination;
(1)    the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, at least eighty percent (80%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries or affiliates) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; and
(2)    at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were Incumbent Directors at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
(D)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clause (1) or (2) of Section 7(a)(i)(C) of this Agreement.
(ii)    “Date of Termination” means the date of Executive's termination of
employment with the Company, determined in accordance with the requirements of
Section 8(c) of this Agreement, which will typically be (A) if Executive’s
employment is terminated by the Company for Cause (as defined herein), the date
of receipt of the Notice of Termination or any later date specified therein, as
the case may be, (B) if Executive’s employment is terminated by Executive for
Good Reason (as defined herein), the date specified pursuant to Section 7(b)(i)
below, (C) if Executive’s employment is terminated by the Company other than for
Cause or by Executive without Good Reason, the date on which the Company or
Executive notifies the other of such termination, (D) if Executive’s employment
is terminated by reason of death, the date of


6

--------------------------------------------------------------------------------




death of Executive, or (E) if the Company terminates Executive's employment due
to Disability (as defined in Section 7(b)(v) of this Agreement), the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be.
(b)    Termination of Employment.


(i)    Good Reason. Executive may terminate his employment during the Employment
Period for Good Reason. In such event, the Company shall have the termination
obligations in Section 7(d)(i) or (ii) of this Agreement, whichever is
applicable on the Date of Termination. For purposes of this Agreement, “Good
Reason” shall mean any of the following:


(A)    prior to a Change in Control, a material diminution in Executive’s
position, authority, duties or responsibilities as CEO, excluding for this
purpose an isolated, insubstantial or inadvertent action not taken in bad faith;


(B)    on or following a Change in Control, the assignment to Executive of any
duties inconsistent with Executive’s position (including status, office or title
as CEO, and reporting requirements), authority, duties, and responsibilities as
CEO, or any other action by the Company that results in a diminution in such
position (including status, office or title as CEO, and reporting requirements),
authority, duties and responsibilities as CEO, or any requirement that Executive
not serve as the sole CEO of the Company, in all cases excluding for this
purpose an isolated, insubstantial or inadvertent action not taken in bad faith;


(C)    whether prior to, on or following a Change in Control, a reduction in
Executive’s Base Salary or a reduction of Executive’s minimum target incentive
opportunity in violation of Section 3 or Section 4(a) of this Agreement; or


(D)    whether prior to, on or following a Change in Control, the Company’s
requiring Executive to perform his services on a regular basis at any location
that is more than fifty (50) miles from the location where Executive primarily
performed services during the six (6) months immediately preceding the change in
location; or


(E)    whether prior to, on or following a Change in Control, any material
breach of this Agreement by the Company.    


To trigger “Good Reason,” Executive is required to provide written notice to the
Board of the existence of a condition described in this Section 7(b)(i) within
thirty (30) days of the initial existence of the condition, and the Company
shall have thirty (30) days after notice to remedy the condition. If the
condition is remedied within thirty (30) days, then “Good Reason” does not
exist. If the condition is not remedied within thirty (30) days, then Executive
must resign within thirty (30) days of the expiration of the remedy period.




7

--------------------------------------------------------------------------------




Notwithstanding the above, “Good Reason” shall not include any resignation by
Executive if the Company has communicated to Executive in writing that grounds
for a “Cause” termination exist, or if the Company communicates to Executive in
writing that grounds for a “Cause” termination exist at any time during the
notice and remedy period described in the preceding paragraph, and in either
case if “Cause” is determined to exist pursuant to Section 7(b)(iii) of this
Agreement. The remedy and resignation period described in the preceding
paragraph shall be automatically extended so that it does not end before any
notice and remedy period under Section 7(b)(iii) of this Agreement, provided
that the remedy and resignation period described in the preceding paragraph
shall not be extended beyond 120 days from the date of Executive’s submission of
written notice pursuant to the preceding paragraph.


(ii)    Without Good Reason. Executive may terminate his employment during the
Employment Period without Good Reason. In such event, the Company shall have the
termination obligations in Section 7(d)(iii) of this Agreement.


(iii)    Cause. The Company may terminate Executive’s employment during the
Employment Period for Cause. In such event, the Company shall have the
termination obligations in Section 7(d)(iii) of this Agreement. For purposes of
this Agreement, “Cause” shall mean any of the following:


(A)    Executive’s gross or willful misconduct, fraud or embezzlement in
connection with the performance of Executive’s duties to the Company; or
(B)    prior to a Change in Control, the failure of Executive to adhere to the
lawful directions of the Board that are reasonably consistent with Executive’s
duties and position as CEO; or


(C)    a material violation by Executive of any portion of Section 9 of this
Agreement; or
(D)    Executive's being convicted of, or entering a guilty plea or plea of no
contest to, any felony or any crime of moral turpitude.


For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or a committee thereof, or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company. The cessation
of employment of Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to Executive written notice of a resolution duly
adopted by the affirmative vote of not less than two-thirds (2/3) of the Board
at a meeting of the Board


8

--------------------------------------------------------------------------------




called and held for such purpose (after reasonable notice is provided to
Executive of such meeting and Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, Executive is guilty of conduct described in subparagraph (A) or
(B) or (C) or (D) above, and specifying the particulars thereof in detail. Upon
delivery of the written notice, Executive’s employment shall be immediately
terminated; provided, however, with regard to conduct described in subparagraph
(B) or (C) above only, if such conduct can be remedied, as determined in the
good faith opinion of the Board, Executive shall have thirty (30) days after his
receipt of the written notice to remedy the conduct. If the conduct is remedied
within thirty (30) days, then “Cause” does not exist. If the conduct is not
remedied within thirty (30) days, then the Company shall provide Notice of
Termination within thirty (30) days of the expiration of the remedy period.


(iv)    Without Cause. The Company may terminate Executive's employment without
Cause during the Employment Period. In such event, the Company shall have the
termination obligations in Section 7(d)(i) or 7(d)(ii) of this Agreement,
whichever is applicable on the Date of Termination.


(v)    Death or Disability. Executive’s employment during the Employment Period
shall automatically terminate on Executive’s death and may be terminated by the
Company due to his Disability. For purposes of this Agreement, “Disability”
shall mean a physical or mental disability that prevents Executive from
performing his essential job functions as CEO for a period of at least six (6)
months within any 12-month period. In such event, the Company shall have the
termination obligations in Section 7(d)(iv) or (v), as applicable, of this
Agreement.


(c)    Notice of Termination. Any termination of Executive’s employment by the
Company for or without Cause or due to Disability, or by Executive for or
without Good Reason, shall be communicated by a Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” means a
written notice, which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) the Date of
Termination. The failure by the Company or Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Cause
or Good Reason shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.


(d)    Company’s Termination Obligations.


(i)    Good Reason or Without Cause Prior to a Change in Control or More Than
Two Years Following a Change in Control. If Executive’s employment is terminated
by Executive for Good Reason, or by the Company without


9

--------------------------------------------------------------------------------




Cause, provided each occurs prior to a Change in Control or more than two (2)
years following a Change in Control, then, subject to the Release requirement
set forth in Section 7(d)(i)(F) below, the Company shall pay to Executive a lump
sum payment in cash equal to the aggregate of the following amounts under
Section 7(d)(i)(A), (B) and (C) below on the thirtieth (30th) day following the
Date of Termination and provide the other benefits provided below:


(A)    Executive’s Base Salary through the Date of Termination, to the extent
not previously paid; any incentive compensation for a completed prior
performance period that has been earned but has not yet been paid; reimbursement
for any unreimbursed business expenses incurred by Executive prior to the Date
of Termination that are subject to reimbursement under Section 6 of this
Agreement; and payment of accrued, but unused vacation time as of the Date of
Termination (“Accrued Obligations”).


(B)    An amount equal to the product of 2 times the sum of: (1) Executive’s
Base Salary on the day prior to the Date of Termination (or, if Executive's
termination for Good Reason is based upon a reduction in Base Salary, then
Executive's Base Salary in effect immediately prior to such reduction) and (2)
the sum of Executive’s Annual Incentive Award (as defined in Section 7(d)(i)(G)
below) paid for each of the three (3) calendar years preceding the calendar year
that includes the Date of Termination, divided by 3.


(C)    An amount (the “Pro Rata Incentive Award”) equal to the Pro Rata Portion
(as defined in (3) below) of the sum of (1) and (2) below, with respect to any
Incentive Award with an incomplete performance period as of the Date of
Termination:


(1)    With respect to any performance goals relating to Company financial
performance or stock price, the greater of the amount that would have been
payable at target performance or the amount calculated based on actual
performance through the calendar quarter ending on or immediately prior to the
Date of Termination.


(2)    With respect to any performance goals relating to Company non-financial
corporate goals or individual goals, the amount that would have been payable at
maximum performance.


(3)    The Pro Rata Portion is defined as the amount determined by multiplying
the relevant amount in (1) or (2) above by a fraction, the numerator of which is
equal to the number of days in the applicable performance period that precede
the Date of Termination and the denominator of which is the number of days in
the performance period.




10

--------------------------------------------------------------------------------




(D)    To the extent any previously awarded stock awards, such as stock options,
stock appreciation rights, restricted stock, dividend equivalent rights, or any
other form of stock compensation granted to Executive shall have not vested,
such awards shall immediately become fully (100%) vested and exercisable and
shall otherwise be paid in accordance with their terms.


(E)    The Company shall provide continued monthly coverage at the Company’s
expense under the Company’s medical, dental, life insurance and disability
policies or arrangements in which Executive and any of his dependents were
covered on the day prior to the Date of Termination (the “Welfare Plans”) for a
period of twenty-four (24) months following the Date of Termination (“Welfare
Continuance Benefit”), provided that Executive’s continued participation is
possible under the general terms and provisions of the Welfare Plans. The
following rules (“Welfare Continuance Rules”) shall also apply:
(1)    If the Company cannot maintain such coverage for Executive or Executive’s
spouse or dependents under the terms and provisions of the Welfare Plans (or
where such continuation would adversely affect the tax status of the Welfare
Plans pursuant to which the coverage is provided), the Company shall provide the
Welfare Continuance Benefit by, at the Company's option, either providing
substantially identical benefits directly or through an insurance arrangement or
by paying Executive the estimated cost of the coverage for a similarly situated
employee (both the Company and employee portions of any cost determination) for
twenty-four (24) months after the Date of Termination with such payments to be
made in accordance with the established payroll practices of the Company (but
not less frequently than monthly) for employees generally for the period during
which such cash payments are to be provided.
(2)    If Executive becomes reemployed with another employer and is eligible to
receive comparable welfare benefits under another employer provided plan, the
portion of the Welfare Continuance Benefit for which Executive is eligible for
comparable coverage shall be secondary to those provided under such other plan
during such applicable period of eligibility, provided that the costs of
obtaining such other welfare benefits is less than the cost of such benefits to
Executive immediately prior to the Date of Termination.
(3)    To the extent allowed by applicable law, the 24-month Welfare Continuance
Benefit period shall run concurrently with the period for which Executive and/or
his spouse and any of his dependents would be eligible for continuation coverage
under the Consolidated Omnibus Reconciliation Act of 1985 or any similar state
law (the “COBRA Period”), although the 24-month Welfare Continuance Benefit
period may continue to run after the COBRA Period has ended.
(F)    Notwithstanding any other provisions of this Agreement, no amounts or
benefits, other than the Accrued Obligations, shall be payable


11

--------------------------------------------------------------------------------




to Executive, and Executive shall forfeit all rights, under Section 7(d)(i) of
this Agreement unless the Release attached as Exhibit A (the “Release”) is
signed and becomes irrevocable within the time period specified by the Release
for review and revocation. To the extent any amounts or benefits under Section
7(d)(i), other than the Accrued Obligations, have been paid and the Release
requirement of this Section 7(d)(i)(F) is not met, then any such amounts or
benefits previously paid shall be forfeited and Executive shall repay such
forfeited amounts or benefits to the Company within thirty (30) days of demand
by the Company.


(G)    The term “Annual Incentive Award” means an Incentive Award (as defined in
Section 4(a) of this Agreement) that is based on performance over a period of
one year and may be payable in cash or stock. For 2016 and subsequent years, an
Incentive Award may consist of an annual and a long-term component, in which
case the Annual Incentive Award shall mean the annual component only. For 2015
and prior years, an Incentive Award consisted only of an annual component.
Therefore, for 2015 and prior years, Annual Incentive Award shall mean the full
Incentive Award.


(ii)    Good Reason or Without Cause On or Within Two Years Following a Change
in Control. If Executive’s employment is terminated by Executive for Good
Reason, or by the Company without Cause, provided each occurs on or within two
(2) years following a Change in Control, then, subject to the Release
requirement set forth in Section 7(d)(ii)(F) below, the Company shall pay to
Executive a lump sum payment in cash equal to the aggregate of the following
amounts under Section 7(d)(ii) (A), (B) and (C) below on the thirtieth (30th)
day following the Date of Termination and provide the other benefits provided
below:


(A)    The Accrued Obligations.


(B)    An amount equal to the product of 2.99 times the sum of: (1) Executive’s
Base Salary on the day prior to the Date of Termination (or, if Executive's
termination for Good Reason is based upon a reduction in Base Salary, then
Executive's Base Salary in effect immediately prior to such reduction) and (2)
the sum of Executive’s Annual Incentive Award (as defined in Section 7(d)(i)(G)
above) paid for each of the three (3) calendar years preceding the calendar year
that includes the Change in Control, divided by 3.


(C)    The Pro Rata Incentive Award.


(D)    To the extent any previously awarded stock awards, such as stock options,
stock appreciation rights, restricted stock, dividend equivalent rights, or any
other form of stock compensation granted to Executive shall have not vested,
such awards shall immediately become fully (100%) vested and exercisable and
shall otherwise be paid in accordance with their terms.




12

--------------------------------------------------------------------------------




(E)    The Company shall provide the Welfare Continuance Benefit but for a
period of thirty-six (36) months following the Date of Termination rather than
twenty-four (24) months, provided that Executive’s continued participation is
possible under the general terms and provisions of the Welfare Plans. The
Welfare Continuance Rules (as applied to a thirty-six (36) month period) shall
also apply.
(F)    Notwithstanding any other provisions of this Agreement, no amounts or
benefits, other than the Accrued Obligations, shall be payable to Executive, and
Executive shall forfeit all rights, under Section 7(d)(ii) of this Agreement
unless the Release is signed and becomes irrevocable within the time period
specified by the Release for review and revocation. To the extent any amounts or
benefits under Section 7(d)(ii), other than the Accrued Obligations, have been
paid and the Release requirement of this Section 7(d)(ii)(F) is not met, then
any such amounts or benefits previously paid shall be forfeited and Executive
shall repay such forfeited amounts or benefits to the Company within thirty (30)
days of demand by the Company.


(iii)    Without Good Reason or For Cause Before, On, or After a Change in
Control. If the Company should terminate Executive’s employment for Cause or if
he should terminate his employment without Good Reason at any time during the
Employment Period, then the Company shall pay to Executive the Accrued
Obligations in a lump sum within thirty (30) days following the Date of
Termination.


(iv)    Termination Due to Disability Before, On, or After a Change in Control.
If the Company should terminate Executive’s employment due to his Disability at
any time during the Employment Period, then the Company shall pay to Executive
the Accrued Obligations in a lump sum on the thirtieth (30th) day following the
Date of Termination. In addition, subject to the Release requirement set forth
in Section 7(d)(iv)(C) below, to the extent any previously awarded stock awards,
such as stock options, stock appreciation rights, restricted stock, dividend
equivalent rights, or any other form of stock compensation granted to Executive
shall have not vested, such awards shall immediately become fully (100%) vested
and exercisable and shall otherwise be paid in accordance with their terms. In
addition, subject to the Release requirement set forth in Section 7(d)(iv)(C)
below, the Company shall pay to Executive within thirty (30) days following the
Date of Termination an amount equal to the sum of the amounts calculated under
Section 7(d)(iv)(A) and (B) below with respect to any Incentive Award with an
incomplete performance period as of the Date of Termination:


(A)    With respect to any performance goals relating to Company financial
performance or stock price, the greater of the amount that would have been
payable at target performance or the amount calculated based on actual
performance through the calendar quarter ending on or immediately prior to the
Date of Termination.
(B)    With respect to any performance goals relating to Company non-financial
corporate goals or individual goals, the amount that would have been payable at
maximum performance.


13

--------------------------------------------------------------------------------






(C)    Notwithstanding any other provisions of this Agreement, no amounts or
benefits, other than the Accrued Obligations, shall be payable to Executive, and
Executive shall forfeit all rights, under Section 7(d)(iv) of this Agreement
unless the Release is signed and becomes irrevocable within the time period
specified by the Release for review and revocation. To the extent any amounts or
benefits under Section 7(d)(iv), other than the Accrued Obligations, have been
paid and the Release requirement of this Section 7(d)(iv)(C) is not met, then
any such amounts or benefits previously paid shall be forfeited and Executive
shall repay such forfeited amounts or benefits to the Company within thirty (30)
days of demand by the Company.


(v)    Termination Due to Death Before, On, or After a Change in Control. If
Executive’s employment should terminate due to his death at any time during the
Employment Period, then the Company shall pay to Executive’s estate the Accrued
Obligations in a lump sum within thirty (30) days following the Date of
Termination, subject to production to the Company of such evidence or
information in respect of Executive’s estate as the Company may require. In
addition, to the extent any previously awarded stock awards, such as stock
options, stock appreciation rights, restricted stock, dividend equivalent
rights, or any other form of stock compensation granted to Executive shall have
not vested, such awards shall immediately become fully (100%) vested and
exercisable and shall otherwise be paid in accordance with their terms. In
addition, the Company shall pay to Executive’s estate within thirty (30) days
following the Date of Termination:


(A)     An amount equal to the sum of: (1) Executive’s Base Salary on the day
prior to the Date of Termination and (2) the sum of Executive’s Annual Incentive
Award (as defined in Section 7(d)(i)(G) above) paid for each of the three (3)
calendar years preceding the calendar year that includes the Date of
Termination, divided by 3.


(B)    The Pro Rata Incentive Award.


(e)    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which Executive may qualify,
nor, shall anything herein limit or otherwise negatively affect such rights as
Executive may have under any contract or agreement with the Company. Amounts
which are vested benefits or which Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.


(f)    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other


14

--------------------------------------------------------------------------------




claim, right or action which the Company may have against Executive or others,
except for any recoupment required pursuant to Section 4(b) of this Agreement
and any withholding of taxes pursuant to Section 18(c) of this Agreement. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.


(g)    Section 280G Limitations.


(i)Payment Limitation.  Notwithstanding anything contained in this Agreement (or
in any other agreement between Executive and the Company (which for this Section
7(g)(i) includes any successor)) to the contrary, to the extent that any
payments and benefits provided under this Agreement or payments or benefits
provided to, or for the benefit of, Executive under any other plan or agreement
of (such payments or benefits are collectively referred to as the “Payments”)
would be subject to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), the Payments shall be reduced if and to the extent that a
reduction in the Payments would result in Executive retaining a larger amount,
on an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than Executive would have retained had Executive been
entitled to receive all of the Payments (such reduced amount is hereinafter
referred to as the “Limited Payment Amount”). The Company shall reduce the
Payments by first reducing or eliminating payments or benefits which are not
payable in cash and then by reducing or eliminating cash payments, in each case
in reverse order beginning with payments or benefits which are to be paid the
furthest in time from the date the Determination (as defined herein) is
delivered to the Company and Executive. If no reduction applies under this
Section 7(g)(i), then Executive shall be solely responsible for the payment of
any excise taxes imposed upon Executive under Section 280G of the Code.


(ii)Determination and Dispute. The determination as to whether the Payments
shall be reduced to the Limited Payment Amount and the amount of such Limited
Payment Amount (the “Determination”) shall be made at the Company’s expense by
an accounting firm selected by the Company and acceptable to Executive (the
“Accounting Firm”). The Accounting Firm shall provide the Determination in
writing, together with detailed supporting calculations and documentations, to
the Company and Executive on or prior to the Date of Termination of Executive’s
employment if applicable, or at such other time as requested by the Company or
by Executive. If there is no Dispute (as defined below), the Determination of
the Accounting Firm shall be binding, final and conclusive upon the Company and
Executive. Within ten (10) days of the delivery of the Determination to
Executive, Executive shall have the right to dispute the Determination (the
“Dispute”) in writing setting forth the precise basis of the Dispute. Within
five (5) days of the submission of a Dispute, the Company and Executive shall
agree on the appointment of an independent accounting firm to review the
Determination made by the Accounting Firm. If the


15

--------------------------------------------------------------------------------




Company and Executive cannot agree on an independent accounting firm within such
time frame, then the Company and Executive agree to use an independent
accounting firm selected by the Accounting Firm to perform the review. The
selected accounting firm (the “Second Accounting Firm”) will review at the
Company's expense the Determination and make a decision on how to resolve the
Dispute (the “Second Determination”). Such Second Determination shall be
obtained as soon as possible following the Dispute but in all events within
forty-five (45) days following submission of the Dispute. The Second
Determination of the Second Accounting Firm shall be binding, final and
conclusive upon the Company and Executive.


(h)    Successors.


(i)    Section 7 of this Agreement is personal to Executive and, without the
prior written consent of the Company, shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. Section 7 of
this Agreement shall inure to the benefit of and be enforceable by Executive’s
legal representatives.


(ii)    Section 7 of this Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.


(iii)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


8.    Code Section 409A Compliance.
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and applicable guidance
thereunder (“Code Section 409A”) or comply with an exemption from the
application of Code Section 409A and, accordingly, all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.
(b)    Neither Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Code Section 409A.
(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this


16

--------------------------------------------------------------------------------




Agreement under which (and to the extent) deferred compensation subject to Code
Section 409A is paid, references to a “Date of Termination” or “termination of
employment” or resignation or like references shall mean separation from
service. A separation from service shall not occur under Code Section 409A
unless Executive has completely severed his employment or contractor
relationship with the Company or Executive has permanently decreased his
services (via his employment relationship or his consulting relationship) to
twenty percent (20%) or less of the average level of bona fide services over the
immediately preceding thirty-six (36)-month period (or the full period if the
Employee has been providing services for less than thirty-six (36) months). A
leave of absence shall only trigger a termination of employment that constitutes
a separation from service at the time required under Code Section 409A (which is
typically after six (6) months although the specific rules and exceptions in
Code Section 409A shall apply). If Executive is deemed on the date of separation
from service with the Company to be a “specified employee”, within the meaning
of that term under Code Section 409A(a)(2)(B) and using the identification
methodology selected by the Company from time-to-time, or if none, the default
methodology, then with regard to any payment or benefit that is required to be
delayed in compliance with Code Section 409A(a)(2)(B), such payment or benefit
shall not be made or provided prior to the earlier of (i) the expiration of the
six (6)- month period measured from the date of Executive’s separation from
service or (ii) the date of Executive’s death. In the case of benefits required
to be delayed under Code Section 409A, however, Executive may pay the cost of
benefit coverage, and thereby obtain benefits, during such six (6) month delay
period and then be reimbursed by the Company thereafter when delayed payments
are made pursuant to the next sentence. On the first day of the seventh month
following the date of Executive’s separation from service or, if earlier, on the
date of Executive’s death, all payments delayed pursuant to this Section 8(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. If any cash payment is delayed under this Section
8(c) of this Agreement, then interest shall be paid on the amount delayed
calculated at the applicable federal rate provided for in Section 7872(f)(2)(A)
of the Code from the date of Executive’s termination to the date of payment.
(d)    With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits subject to Code Section 409A, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect. All reimbursements shall be reimbursed in accordance with the Company’s


17

--------------------------------------------------------------------------------




reimbursement policies but in no event later than the calendar year following
the calendar year in which the related expense is incurred.
(e)    Each payment under this Agreement shall be treated as a separate payment
for purposes of Code Section 409A.
(f)    When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten (10)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
(g)    The Company and Executive agree to cooperate in good faith to ensure
compliance in form and operation with Code Section 409A to the extent Code
Section 409A is applicable under this Agreement.
9.    Restrictive Covenants. The Company and Executive agree that Executive has
had and will have a prominent role in the management of the business, and the
development of the goodwill of the Company, and has had and will have access to
and become familiar with or exposed to Confidential Information (as such term is
defined below), in particular, trade secrets, proprietary information, and other
valuable business information of the Company pertaining to the Company’s
business. Executive agrees that Executive could cause harm to the Company if he
solicited the Company’s employees, lenders, or business counterparties upon the
cessation of Executive’s employment away from the Company, or misappropriated or
divulged the Company’s Confidential Information; and that as such, the Company
has legitimate business interests in protecting its goodwill and Confidential
Information; and, as such, these legitimate business interests justify the
following restrictive covenants:
(a)    Confidentiality and Non-Disclosure Covenant.
(i)    Executive agrees that during the Employment Period and for a period of
five (5) years following the cessation of his employment for any reason (or
longer, consistent with Virginia law, if the Confidential Information qualifies
as a trade secret under Virginia law), Executive shall not, directly or
indirectly (A) disclose any Confidential Information (as defined herein) to any
Person (other than, only with respect to the period that Executive is employed
by the Company, to an employee or outside advisor of the Company who requires
such information to perform his or her duties for the Company or to a lender or
business counterparty that requires such information to engage in a transaction
with the Company), or (B) use any Confidential Information for Executive’s own
benefit or the benefit of any third party. “Confidential Information” is the
Company’s business information that is not known to the general public or to the
investment industry, such as marketing plans, trade secrets, financial
information and records, customized software, data repositories, operation
methods, personnel information, drawings, designs, information regarding product
development, and customer lists. The foregoing obligation shall not apply to any
Confidential Information that has been previously disclosed to the public by the


18

--------------------------------------------------------------------------------




Company or with its permission, is in the public domain (other than by reason of
a breach of Executive’s obligations to hold such Confidential Information
confidential), or is otherwise legitimately known by Executive prior to his
employment with the Company. In particular, and without limitation, Confidential
Information shall not include any knowledge of Executive with respect to the
general business of the Company including its investment in and management of
fixed income and similar securities on a leveraged basis, and its organization
as a real estate investment trust. Nothing in this Agreement shall prevent
Executive from retaining papers and other materials of a personal nature, such
as personal diaries, calendars and Rolodexes, information relating to his
compensation or relating to reimbursement of expenses, and copies of plans,
programs and agreements relating to his or her employment or benefits. If
Executive is required or requested by a court or governmental agency to disclose
Confidential Information, Executive must notify the Chief Operating Officer of
the Company (or the Chief Executive Officer of the Company, if Executive is the
Chief Operating Officer of the Company) of such disclosure obligation or request
no later than three (3) business days after Executive learns of such obligation
or request, and permit the Company to take all lawful steps it deems appropriate
to prevent or limit the required disclosure.
(ii)    Nothing in this Agreement restricts or prohibits Executive or
Executive’s counsel from initiating communications directly with, responding to
any inquiry from, volunteering information to, or providing testimony before a
self-regulatory authority or a governmental, law enforcement or other regulatory
authority, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, the Congress, and any Office of Inspector General
(collectively, the “Regulators”), from participating in any reporting of,
investigation into, or proceeding regarding suspected violations of law, or from
making other disclosures that are protected under or from receiving an award for
information provided under the whistleblower provisions of state or federal law
or regulation.  Executive does not need the prior authorization of the Company
to engage in such communications with the Regulators, respond to such inquiries
from the Regulators, provide Confidential Information or documents containing
Confidential Information to the Regulators, or make any such reports or
disclosures to the Regulators.  Executive is not required to notify the Company
that Executive has engaged in such communications with the Regulators. Executive
recognizes and agrees that, in connection with any such activity outlined above,
Executive must inform the Regulators that the information Executive is providing
is confidential.
(iii)    Federal law provides certain protections to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain,
confidential circumstances.  Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions:


19

--------------------------------------------------------------------------------




•
Where the disclosure is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or

•
Where the disclosure is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal. 

Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order. 
(b)    Non-Competition Covenant. Executive agrees that during the Employment
Period, Executive shall devote on a full-time business basis his skill,
knowledge, commercial efforts and business time as the Board shall reasonably
require to the conscientious and good faith performance of his duties and
responsibilities to the Company to the best of his ability. Accordingly, during
the Employment Period, Executive shall not, directly or indirectly, be employed
by, render services for, engage in business with or serve as an agent or
consultant to any Person other than the Company. However, Executive may serve on
the board of directors of one or more non-profit or for-profit organizations,
subject to the consent of the Board. Attached as Exhibit B is a list of the
board of directors on which Executive currently serves, which have been approved
by the Board. Executive further agrees that during the Employment Period and for
a period of ninety (90) days (subject to extension as provided below) following
any cessation of his employment for any reason, Executive shall not, directly or
indirectly, render services within the "Restricted Territory" as an employee,
owner, consultant or in any capacity that are the same as or substantially
similar to the services provided by Executive for the Company during the twelve
(12) months preceding the cessation of Executive’s employment, on behalf of any
person or entity that engages in a business that is the same as or substantially
similar to, and competitive with, the business of the Company at the time
Executive’s employment ceases. In the event Executive is paid severance benefits
under Section 7(d) of this Agreement, the period of non-competition, as
described in the preceding sentence, shall be extended so that the period
applies for six (6) months following Executive’s cessation of employment.
Executive shall be permitted to hold a ten percent (10%) or less interest in the
equity or debt securities of any publicly traded company. The “Restricted
Territory” shall mean the continental United States of America.
(c)    Non-Solicitation of Employees. During the Employment Period and for the
twelve (12)-month period following the cessation of his employment for any
reason, Executive shall not, directly or indirectly, by himself or through any
third party, whether on Executive’s own behalf or on behalf of any other Person
or entity, (i) solicit or induce or endeavor to solicit or induce, divert,
employ or retain, (ii) interfere with the relationship of the Company with, or
(iii) attempt to establish a business


20

--------------------------------------------------------------------------------




relationship of a nature that is competitive with the business of the Company
with, any person that is or was (during the last thirty (30) days of Executive’s
employment with the Company) an employee or independent contractor of the
Company.
10.    Work Product. Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company (“Work
Product”) shall exclusively vest in and be the sole and exclusive property of
the Company and shall constitute “work made for hire” (as that term is defined
under Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company
being the person for whom the work was prepared. In the event that any such Work
Product is deemed not to be a “work made for hire” or does not vest by operation
of law in the Company, Executive hereby irrevocably assigns, transfers and
conveys to the Company, exclusively and perpetually, all right, title and
interest which Executive may have or acquire in and to such Work Product
throughout the world, including without limitation any copyrights and patents,
and the right to secure registrations, renewals, reissues, and extensions
thereof. The Company or its designees shall have the exclusive right to make
full and complete use of, and make changes to all Work Product without
restrictions or liabilities of any kind, and Executive shall not have the right
to use any such materials, other than within the legitimate scope and purpose of
Executive’s employment with the Company. Executive shall promptly disclose to
the Company the creation or existence of any Work Product and shall take
whatever additional lawful action may be necessary, and sign whatever documents
the Company may require, in order to secure and vest in the Company or its
designee all right, title and interest in and to all Work Product and any
intellectual property rights therein (including full cooperation in support of
any Company applications for patents and copyright or trademark registrations).
11.    Return of Company Property. In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its subsidiaries and affiliates, including without
limitation all Company materials or documents containing Confidential
Information, and including without limitation, all computers (including
laptops), cell phones, keys, PDAs, tablets, credit cards, facsimile machines,
televisions, card access to any Company building, customer lists, computer
disks, reports, files, e-mails, work papers, Work Product, documents, memoranda,
records and software, computer access codes, passwords, or disks and
instructional manuals, internal policies, and other similar materials or
documents which Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company. Executive agrees not to retain any copies, duplicates, reproductions or
excerpts of such material or documents, other than the materials of a “personal
nature” referenced in Section 9(a) of this Agreement.
12.    Compliance With Company Policies. During the Employment Period, Executive
shall be governed by and be subject to, and Executive hereby agrees to


21

--------------------------------------------------------------------------------








22

--------------------------------------------------------------------------------








23

--------------------------------------------------------------------------------








24

--------------------------------------------------------------------------------








25

--------------------------------------------------------------------------------




comply with, all Company policies, procedures, codes, rules and regulations
applicable to all employees and to executive officers of the Company, as they
may be amended from time-to-time in the Company’s sole discretion (collectively,
the “Policies”).
13.    Injunctive Relief with Respect to Covenants: Forum, Venue and
Jurisdiction. Executive acknowledges and agrees that, in the event of any
material breach by Executive of any section of this Agreement, remedies at law
may be inadequate to protect the Company, and, without prejudice to any other
legal or equitable rights and remedies otherwise available to the Company,
Executive agrees to the granting of injunctive relief in the Company’s favor in
connection with any such breach or violation without proof of irreparable harm.
14.    Assumption of Agreement. The Company shall require any successor thereto,
by agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement and shall entitle Executive to terminate his employment for Good
Reason and receive payment as provided under Section 7(d)(i) or (ii) of this
Agreement, whichever is applicable on the Date of Termination.
15.    Indemnification and Insurance. The Company agrees both during and after
the Employment Period to indemnify Executive to the fullest extent permitted by
the law and its Articles of Incorporation (including payment of expenses in
advance of final disposition of a proceeding) against actions or inactions of
Executive during the Employment Period as an officer, director or employee of
the Company or any of its subsidiaries or affiliates or as a fiduciary of any
benefit plan of any of the foregoing. The Company also agrees to provide
Executive with Directors and Officers insurance coverage both during and, with
regard to matters occurring during the Employment Period, after the Employment
Period. Such coverage after the Employment Period shall be at a level at least
equal to the level being maintained at such time for the then current officers
and directors or, if then being maintained at a higher level with regard to any
prior period activities for officers or directors during such prior period, such
higher amount with regard to Executive’s activities during such prior period.
16.    Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other person and those contained in any prior
employment, consulting, severance, or similar agreement entered into by
Executive and the Company or any predecessor thereto or subsidiary or affiliate
thereof) are merged herein and superseded hereby.
17.    Termination of this Agreement and Survival of Certain Provisions. Subject
to earlier termination by written agreement of the parties hereto or expiration
pursuant to Section 2(a) of this Agreement, this Agreement shall terminate
effective upon termination of Executive’s employment by the Company or by
Executive for any reason; provided, however, that Sections 4(b), 6(c), 8, 9, 10,
11, 14, 15, 17 and 18, as applicable, of this Agreement shall survive any
termination of Executive’s employment with the Company and any expiration or
termination of this Agreement.
18.    Miscellaneous.
(a)    Binding Effect: Assignment. This Agreement shall be binding on and inure
to the benefit of the Company and its successors and assigns. This Agreement
shall also be binding on and inure to the benefit of Executive and his heirs,
executors, administrators and legal representatives. This Agreement shall be
assignable by the Company to a successor by merger or otherwise, but not by
Executive.
(b)    Choice of Law and Forum. This Agreement shall be interpreted, enforced,
construed, and governed under the laws of the Commonwealth of Virginia, without
regard for any conflict of law principles. The Company and Executive hereby
consent irrevocably to personal jurisdiction, service and venue in connection
with any claim or controversy arising out of this Agreement or Executive’s
employment, in the courts of the Commonwealth of Virginia located in Henrico
County, Virginia, and in the federal court in the Eastern District of Virginia,
Richmond Division, to be chosen at the option of the Company, and Executive
waives any objections thereto.
(c)    Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
(d)    Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved in writing
by the Board or a person authorized thereby and is agreed to in writing by
Executive. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
(e)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that one or more terms or
provisions of this Agreement are deemed invalid or unenforceable by the laws of
Virginia or any other state or jurisdiction in which it is to be enforced, by
reason of being vague or unreasonable as to duration or geographic scope of
activities restricted, or for any other reason, the provision in question shall
be immediately amended or reformed to the extent necessary to make it valid and
enforceable by the court of such jurisdiction charged with interpreting and/or
enforcing such provision. Executive agrees and acknowledges that the provision
in question, as so amended or reformed, shall be valid and enforceable as though
the invalid or unenforceable portion had never been included herein.
(f)    Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service, by certified or registered mail, first-class
postage prepaid and return receipt requested, or by electronic mail with receipt
verification, (iii) deemed to have been received on the date of delivery or, if
mailed, on the third business day after the mailing thereof, and (iv) addressed
as follows (or to such other address as the party entitled to notice shall
hereafter designate in accordance with the terms hereof):
(A)    If to the Company, to it at:
Chief Financial Officer
Dynex Capital, Inc.
4991 Lake Brook Drive, Suite 100
Glen Allen, Virginia 23060
stephen.benedetti@dynexcapital.com
(B)    If to Executive, to his residential address as currently on file with the
Company or the Company's email address for Executive unless Executive has
provided an alternative email address for notification purposes.
(g)    Voluntary Agreement: No Conflicts. Executive represents that he is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement shall
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or his properties or assets may be bound.
(h)    No Construction Against Any Party. This Agreement is the product of
informed negotiations between Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.
(i)    Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
(j)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representative, and Executive has hereunto set his hand, in each case
effective as of the date first above written.
 
 
DYNEX CAPITAL, INC.
 
 
 
 
 
 
 
By:
/s/ Michael R. Hughes
 
 
 
 
 
 
 
Its:
Chairman of the Compensation Committee
 
 
 
 
 
 
 
BYRON L. BOSTON
 
 
 
 
 
 
 
/s/ Byron L. Boston
 
 
SIGNATURE
 





26

--------------------------------------------------------------------------------





Exhibit A




RELEASE
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Byron L. Boston (“Executive”), hereby irrevocably and
unconditionally releases, acquits, and forever discharges Dynex Capital, Inc.
(the “Company”) and its subsidiaries and affiliates (collectively, “Dynex”) and
each of their agents, directors, members, affiliated entities, officers,
employees, former employees, attorneys, and all persons acting by, through,
under or in concert with any of them (collectively “Releasees”), from any and
all charges, complaints, claims, liabilities, grievances, obligations, promises,
agreements, controversies, damages, policies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses of any nature whatsoever,
known or unknown, suspected or unsuspected, including, but not limited to, any
rights arising out of alleged violations or breaches of any contracts, express
or implied, or any tort, or any legal restrictions on Dynex’s right to terminate
employees, or any federal, state or other governmental statute, regulation, law
or ordinance, including without limitation (1) Title VII of the Civil Rights Act
of 1964, as amended by the Civil Rights Act of 1991; (2) the Americans with
Disabilities Act; (3) 42 U.S.C. § 1981; (4) the federal Age Discrimination in
Employment Act (age discrimination); (5) the Older Workers Benefit Protection
Act; (6) the Equal Pay Act; (7) the Family and Medical Leave Act; and (8) the
Employee Retirement Income Security Act (“ERISA”) (“Claim” or “Claims”), which
Executive now has, owns or holds, or claims to have, own or hold, or which
Executive at any time heretofore had owned or held, or claimed to have owned or
held, against each or any of the Releasees at any time up to and including the
date of the execution of this Release; provided, however, that this Release does
not release the Releasees from any obligation to pay “Accrued Obligations” (as
defined in Section 7(d)(i)(A) of the employment agreement entered into as of
December 8, 2016 by and between the Company and Executive (the “Employment
Agreement”), any Termination Obligations under Section 7(d) of the Employment
Agreement that the Company has acknowledged in a separate writing shall be paid
in exchange for this Release, any accrued, vested benefits under the Company’s
benefit plans that Executive has earned prior to the date hereof, the provisions
under Sections 6(c) and 15 of the Employment Agreement, or any rights to
indemnification or defense under the Company’s charter, bylaws or directors and
officers insurance.
Nothing in this Release shall restrict or prohibit Executive or Executive’s
counsel from filing a charge or complaint with, initiating communications
directly with, responding to any inquiry from, volunteering information to, or
providing testimony before a self-regulatory authority or a governmental, law
enforcement or other regulatory authority, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Financial Industry Regulatory Authority, the Congress, and any Office of
Inspector General (collectively, the “Regulators”), from




--------------------------------------------------------------------------------




participating in any reporting of, investigation into, or proceeding regarding
suspected violations of law, or from making other disclosures that are protected
under or from receiving an award for information provided under the
whistleblower provisions of state or federal law or regulation.  Executive does
not need the prior authorization of the Company to engage in such communications
with the Regulators, respond to such inquiries from the Regulators, provide
Confidential Information (as defined in the Employment Agreement) or documents
containing Confidential Information to the Regulators, or make any such reports
or disclosures to the Regulators.  Executive is not required to notify the
Company that Executive has engaged in such communications with the Regulators.
Executive recognizes and agrees that, in connection with any such activity
outlined above, Executive must inform the Regulators that the information
Executive is providing is confidential. To the extent, that any such charge or
complaint is made against the Releasees, Executive expressly waives any claim or
right to any form of monetary relief or other damages, or any form of individual
recovery or relief in connection with any such charge or complaint, except that
Executive does not waive his right with respect to an award for information
provided under the whistleblower provisions of state or federal law or
regulation.
Executive hereby acknowledges and agrees that the execution of this Release and
the cessation of Executive’s employment and all actions taken in connection
therewith are in compliance with the federal Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the releases set forth
above shall be applicable, without limitation, to any claims brought under these
Acts. Executive further acknowledges and agrees that:
a.The Release given by Executive is given solely in exchange for the severance
payments set forth in the Employment Agreement between Dynex and Executive to
which this Release was initially attached and such consideration is in addition
to anything of value which Executive was entitled to receive prior to entering
into this Release;
b.By entering into this Release, Executive does not waive rights or claims that
may arise after the date this Release is executed;
c.Executive has been advised to consult an attorney prior to entering into this
Release, and this provision of the Release satisfies the requirements of the
Older Workers Benefit Protection Act that Executive be so advised in writing;
d.Executive has been offered twenty-one (21) days [or forty-five (45) days in
the event of a group termination] from receipt of this Release within which to
consider whether to sign this Release; and
e.For a period of seven (7) days following Executive’s execution of this
Release, Executive may revoke this Release by delivering the revocation to an
authorized officer of Dynex, and it shall not become effective or enforceable
until such seven (7) day period has expired.




--------------------------------------------------------------------------------




This release shall be binding upon the heirs and personal representatives of
Executive and shall inure to the benefit of the successors and assigns of Dynex.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BYRON L. BOSTON
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






Exhibit B


Current Boards of Directors


Mortgage Bankers Association


Salzburg Global Seminar








